As filed with the Securities and Exchange Commission on September 24, 2010 Registration No. 333-47864 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VOXWARE, INC. (Exact name of registrant as specified in its charter) Delaware 36-3934824 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) Voxware, Inc. 300 American Metro Blvd., Suite 155
